Case 2:21-cr-00153-GMN-NJK
          Case 2:21-cr-00153-GMN-NJK
                            *SEALED* Document
                                     Document 67 *SEALED*
                                                  Filed 08/23/21
                                                              FiledPage
                                                                    08/23/21
                                                                        1 of 2Page 2 of 3




  1   CHRISTOPHER CHIOU
      Acting United States Attorney
  2   District of Nevada
      Nevada Bar #14853
  3   BIANCA R. PUCCI
      Assistant United States Attorney
  4   Nevada Bar #12940
      501 Las Vegas Blvd. South, Suite 1100
  5   Las Vegas, Nevada 89101
      Phone: (702) 388-6336
  6   Bianca.Pucci@usdoj.gov
      Attorneys for the United States of America
  7
                                    UNITED STATES DISTRICT COURT
  8                                      DISTRICT OF NEVADA

  9    UNITED STATES OF AMERICA,                           Case No. 2:21-cr-00153-GMN-NJK

 10                    Plaintiff,
                                                           Government’s Motion to Unseal the Instant
              v.
 11                                                        Case
       DESHAUN RAY GLADNEY-FAIR,
 12
                       Defendant.
 13

 14          The United States of America, by and through the undersigned, respectfully moves this

 15   Court for an Order to UNSEAL the instant case. Specifically, the undersigned requests to unseal

 16   the Indictment filed under the instant case in anticipation of the defendant’s initial appearance in

 17   the District of Oregon court today, August 23, 2021 at 1:30 p.m.

 18

 19   DATED this 23rd day of August, 2021.
 20                                                Respectfully,

 21

 22                                                       CHRISTOPHER CHIOU
                                                          Acting United States Attorney
 23
                                                          /s/ Bianca R. Pucci
 24                                                       BIANCA R. PUCCI
                                                          Assistant United States Attorney
Case 2:21-cr-00153-GMN-NJK
          Case 2:21-cr-00153-GMN-NJK
                            *SEALED* Document
                                     Document 67 *SEALED*
                                                  Filed 08/23/21
                                                              FiledPage
                                                                    08/23/21
                                                                        2 of 2Page 3 of 3




  1                              UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
  2
      UNITED STATES OF AMERICA,                       Case No. 2:21-cr-00153-GMN-NJK
  3
                    Plaintiff,
  4                                                   Order
             v.
  5   DESHAUN RAY GLADNEY-FAIR,

  6                 Defendant.

  7

  8

  9         Based on the Motion of the Government, and good cause appearing therefore, IT IS

 10   HEREBY ORDERED that the instant case shall be unsealed.

 11
            DATED this _____
                  August  23,day of August, 2021.
                              2021
 12

 13

 14                                                   _______________________________________
                                                      UNITED STATES MAGISTRATE JUDGE
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

                                                  2
